[Cite as State v. Lababidi, 2014-Ohio-2267.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 100242




                                       STATE OF OHIO
                                                        PLAINTIFF-APPELLEE

                                                  vs.

                                    MAHER LABABIDI
                                                        DEFENDANT-APPELLANT




                                               JUDGMENT:
                                                AFFIRMED



                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                   Case No. CR-12-568959-A

        BEFORE: E.T. Gallagher, J., Celebrezze, P.J., and Stewart, J.

        RELEASED AND JOURNALIZED: May 29, 2014
ATTORNEY FOR APPELLANT

Michael P. Maloney
24441 Detroit Road, Suite 300
Westlake, Ohio 44145


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: Brett Kyker
Assistant Prosecuting Attorney
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
EILEEN T. GALLAGHER, J.:

       {¶1} Defendant-appellant, Maher Lababidi (“Lababidi”), appeals his sentence.

We find no merit to the appeal and affirm.

       {¶2} In November 2012, the Cuyahoga County Grand Jury returned a 52-count

indictment against Lababidi. Counts 1, 49, and 50 charged Lababidi with illegal use of a

minor in nudity-oriented material in violation of R.C. 2907.323(A)(1).       Counts 2 and 3

charged him with pandering sexually-oriented matter involving a minor in violation of

R.C. 2907.322(A)(2).     Counts 4 through 48, and Count 51 charged Lababidi with

pandering   sexually-oriented      matter   involving   a   minor   in   violation of   R.C.

2907.322(A)(1).    Count 52 charged Lababidi with possession of criminal tools in

violation of R.C. 2923.24(A).

       {¶3} Lababidi pleaded guilty to Counts 1 through 12 and Count 52 of the

indictment, and the remaining counts were nolled.           As part of the plea agreement,

Lababidi agreed that the offenses were not allied offenses of similar import.     The court

advised Lababidi of his registration requirements as a Tier II sex offender, and sentenced

him to an aggregate seven-year consecutive prison term.          Lababidi now appeals and

raises two assignments of error.

                                      Sentencing Entry

       {¶4} In the first assignment of error, Lababidi argues the journal entry does not

reflect the sentence the court pronounced at the sentencing hearing.       He contends that
while the court imposed a seven-year consecutive sentence at the hearing, the journal

entry sets forth only a four-year aggregate prison term.

       {¶5} At the sentencing hearing, the court sentenced Lababidi as follows:

       [O]n Count 1, illegal use of a minor in nudity oriented material or
       performance, a felony of the second degree, there is, again, a presumption
       in favor of prison, and you did plead guilty to 12 felonies of the second
       degree.

       I do find that a two-year sentence is appropriate on Count 1. On Counts 2
       and 3, pandering sexually oriented matter involving a minor in violation of
       2907.322(A)(2), also a felony of the second degree, I’m going to impose a
       prison sentence of two years on both Counts 2 and 3.

       Counts 4 through 12, pandering sexually oriented matter involving a minor
             in violation of 2907.322(A)(1), also a felony of the second degree,
             I’m going to impose a two-year prison sentence on each of those
             counts; and on Count 52 possessing criminal tools, a felony of the
             fifth degree, I am going to impose a prison sentence of one year.
       Counts 1, Counts 2 and 3, Counts 4 through 12 are all going to run
       consecutive to one another, as well as Count 52. Counts 4 through 12 will
       run concurrent to one another. Counts 2 and 3 will run concurrent to one
       another, so your total prison sentence will be 7 years.

       {¶6} The court’s sentencing journal entry states, in relevant part:

       Defendant sentenced to 2 years prison on Count 1 * * * Defendant
       sentenced to 2 years prison on counts 2 and 3, * * * Defendant sentenced to
       2 years prison on Counts 4 – 12, * * * Defendant sentenced to 1 year
       prison on Count 52, * * *.

       Counts 2 and 3 to run concurrent to each other. Counts 4-12 to run
       concurrent to each other. Count 1 to run consecutive to Counts 2 and 3,
       and consecutive to Counts 4-12 and consecutive to Count 52.
       {¶7} Despite Lababidi’s argument to the contrary, the sentencing entry reflects a

seven-year prison term in accordance with the court’s pronouncement at the sentencing

hearing.   In its entry, the court groups the counts together according to the type of
offense charged in those counts and identifies the sentences on each of the groups.     The

entry orders the counts within a particular group to be served concurrently; two years on

Count 1, two years on Counts 2 and 3, two years on Counts 4 through 12, and one year on

Count 52.      Finally, the sentencing entry states that Count 1 (two years) shall run

consecutive to Counts 2 and 3 (two years), which shall run consecutive to Counts 4

through 12 (two years), and consecutive to Count 52 (one year).          The sum of these

separate sentences is seven years as the court stated in open court at the sentencing

hearing.

       {¶8} Therefore, the first assignment of error is overruled.

                                  Consecutive Sentences

       {¶9} In the second assignment of error, Lababidi argues his consecutive sentence

is inappropriate because it is disproportionate to sentences imposed on other similarly

situated defendants. In support of his argument, he submits a list of child pornography

cases in Cuyahoga County with their corresponding sentences.

       {¶10} R.C. 2953.08(G)(2) states that when reviewing prison sentences, “[t]he

appellate court’s standard for review is not whether the sentencing court abused its

discretion.”   Instead, the statute permits the appellate court to reverse the trial court’s

imposition of consecutive sentences upon an offender if we “clearly and convincingly”

find that, (1) “the record does not support the sentencing court’s findings under [R.C.

2929.14(C)(4)]” or that, (2) “the sentence is otherwise contrary to law.” State v. Venes,

2013-Ohio-1891, 992 N.E.2d 453, ¶ 11 (8th Dist.).
      {¶11} R.C. 2929.11(A) requires that a felony sentence be reasonably calculated to

achieve two “overriding purposes” of felony sentencing, which are “to protect the public

from future crime by the offender and others,” and (2) “to punish the offender using the

minimum sanctions that the court determines accomplish those purposes.” In order to

achieve these purposes, the sentence imposed for a felony must be “commensurate with

and not demeaning to the seriousness of the offender’s conduct and its impact upon the

victim, and consistent with sentences imposed for similar crimes committed by similar

offenders.” R.C. 2929.11(B).

      {¶12} Although the term “consistency” in R.C. 2929.11(B) has been confused with

“proportionality,” R.C. 2929.11(B) does not mention the word “proportionality.” This

court has held that “consistency” in sentencing is not the same as uniformity. State v.

Bonness, 8th Dist. Cuyahoga No. 96557, 2012-Ohio-474, ¶ 27. We have also held that

“a consistent sentence is not achieved from a case-by-case comparison, but the trial

court’s proper application of the statutory sentencing guidelines.”   State v. Sutton, 8th

Dist. Cuyahoga No. 97132, 2012-Ohio-1054, ¶ 17.

      {¶13} R.C. 2929.14(C)(4) requires a trial court to make three distinct findings

when imposing consecutive sentences. Lababidi only challenges the court’s duty to find

that consecutive sentences are “not disproportionate to the seriousness of the offender’s

conduct and to the danger the offender poses to the public.” “Notably, this finding

relates solely to the offender’s conduct and not to the conduct of any others — it does not
require the court to compare the offender’s conduct to that of others.”          State v.

Thompson, 8th Dist. Cuyahoga No. 99628, 2014-Ohio-202, ¶ 25.

       {¶14} The constitutional concepts of proportionality, as defined by the Eighth

Amendment to the United States Constitution and Article I, Section 9, of the Ohio

Constitution, also do not involve a consistency analysis.1 The constitutional protections

against cruel and unusual punishment “‘forbid only extreme sentences that are “grossly

disproportionate” to the crime.’” State v. Weitbrecht, 86 Ohio St.3d 368, 373,

1999-Ohio-113, 715 N.E.2d 167, quoting Harmelin v. Michigan, 501 U.S. 957, 997, 111

S.Ct. 2680, 115 L.Ed.2d 836 (1991). Both the constitutional and statutory concepts of

proportionality focus on the defendant’s conduct and whether the penalty is

disproportionate to the seriousness of each particular offense.

       {¶15} In State v. Hairston, 118 Ohio St.3d 289, 2008-Ohio-2338, 888 N.E.2d

1073, ¶ 13, the Ohio Supreme Court explained:

       “Ohio’s felony-sentencing scheme is clearly designed to focus the judge’s
       attention on one offense at a time,” and “[o]nly after the judge has imposed
       a separate prison term for each offense may the judge then consider in his
       discretion whether the offender should serve those terms concurrently or
       consecutively.”

Id. at ¶ 16, quoting State v. Saxon, 109 Ohio St.3d 176, 2006-Ohio-1245, 846 N.E.2d 824,

¶ 8-9. Thus, proportionality review “focus[es] on individual sentences rather than on the



       1    The Eighth Amendment to the United States Constitution and Ohio
Constitution, Article 1, Section 9, both provide: “Excessive bail shall not be
required, nor excessive fines imposed, nor cruel and unusual punishments
inflicted.”
cumulative impact of multiple sentences imposed consecutively.”               Id. at ¶ 20.

Furthermore, a sentence that falls within the terms of a valid sentencing statute is

presumptively valid.        State v. Williams, 8th Dist. Cuyahoga No. 100042,

2014-Ohio-1618, ¶ 14.

       {¶16} The trial court has full discretion to impose a sentence within the statutory

range. State v. Foster, 109 Ohio St.3d 1, 2006-Ohio-856, 845 N.E.2d 470, paragraph

seven of the syllabus. The trial court also has full discretion to order an offender to

serve multiple prison terms consecutively as long as it makes all the necessary findings.

State v. Thompson, 8th Dist. Cuyahoga No. 99628, 2014-Ohio-202, ¶ 23. Since there is

currently no sentencing grid      requiring courts to impose identical sentences on a

particular class of offenders, consistency is achieved by weighing the factors enumerated

in R.C. 2929.11 and 2929.12 and applying them to the facts of each particular case.

State v. Moon, 8th Dist. Cuyahoga No. 93673, 2010-Ohio-4483, ¶ 21.

       {¶17} As required by R.C. 2929.11 and 2929.12, the court considered the

seriousness and recidivism factors and determined that prison service was necessary to

protect the public and to punish Lababidi. With respect to proportionality, the court

stated, in relevant part:

       I also find that a consecutive prison term in this case is necessary to protect

       the community and punish the offender. It is not disproportionate, and I

       find the harm was so great or unusual that a single term does not adequately

       reflect the seriousness of the conduct in that these are crimes against
      children that were committed not on just one occasion, but on a number of

      occasions, and I find that a consecutive prison term is necessary to protect

      the public in our community.

      {¶18} Despite Lababidi’s argument otherwise, the trial court made the

proportionality finding required by R.C. 2929.14(C)(4) for the imposition of Lababidi’s

consecutive seven-year prison sentence. The sentence is therefore not contrary to law.

      {¶19} Accordingly, the second assignment of error is overruled.

      {¶20} Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. The defendant’s conviction having

been affirmed, any bail pending appeal is terminated.    Case remanded to the trial court

for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



EILEEN T. GALLAGHER, JUDGE

FRANK D. CELEBREZZE, JR., P.J., and
MELODY J. STEWART, J., CONCUR